UNITED STATES DISTRICT COURT
FOR 'I`HE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION ;;;

 

 

UNITED STATES OF AMERICA, )
)
) lNDICTMENT NUMBER:
) CR4:18-0271
GARY JOHNSON, )
)
Defendant. )
lN RE: LEAVE OF ABSENCE
Application for Leave of Absence has been requested by Thomas A. Withers
for the period ofThursday, February 7, 2019 through and including February IS, 2019, in the
above captioned case.
The above and foregoing request for Leave ofAbsence is GRANTED. Mr. Withers

is provided Leave of Court from Thursday, February 7, 2019 through and

including February 18, 2019.

sooRDERED,ihisrhe {Q+fl dayof jj&mgg¢¥ ,2019.
@Ww%@\

JUDGE ' 0
UNITED STATES DISTRICT coURT FoR
THE soUTHERN DisTRiCT oF GEoRGiA

